PER 'CURIAM.
The above-entitled matter is before us upon the motion of respondent to dismiss the appeal upon the ground that controversy has ceased to exist and that all questions involved have become moot.
We are convinced, however, that the judgment of the learned trial court, if left unreversed, will preclude the appellant county as to a matter vital to its rights. Under the settled law of this jurisdiction such a cause has not become moot and should not be disposed of summarily upon motion for dismissal. Clarke et al. v. Beadle County, 40 S. D. 597, 169 N. W. 23; State ex rel. Coolsaet et al. v. City of Veblen et al., 56 S. D. 394, 228 N. W. 802; City of Brookings v. Martinson, 60 S. D. 127, 243 N. W. 915.
The motion is therefore denied.
All the Judges concur.